                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 JASON EASTMAN PROTZMAN, and
 MICHELLE ANGELA PROTZMAN.,

                Plaintiff,                                  CIVIL ACTION NO.: 6:17-cv-159

        v.

 HENRY JACK PROCTOR,

                Defendant.


                                           ORDER

       Presently before the Court is the parties’ Joint Stipulation of Dismissal With Prejudice filed

on April 30, 2019. (Doc. 23.) Accordingly, pursuant to Federal Rule of Civil Procedure 41(a)(1),

the Court hereby DISMISSES this case WITH PREJUDICE. The Clerk shall TERMINATE

all motions and deadlines and CLOSE this case.

       SO ORDERED, this 7th day of May, 2019.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
